Citation Nr: 0424911	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for pityriasis rosea (a 
skin disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May to December 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO addressed the underlying 
merits of the veteran's claim for service connection for 
pityriasis rosea, implicitly finding that new and material 
evidence had been received warranting reopening the service 
connection claim for the same disorder that had been denied 
in June 1980.

In an October 2003 decision, the Board similarly found that 
new and material had been received to reopen the claim.  The 
Board then remanded the claim for additional development and 
consideration, including a new VA examination.  The RO has 
substantially complied with the Board's remand instructions, 
see Stegall v. West, 11 Vet. App. 268, 271 (1998), and the 
Board will now address the merits of the reopened claim for 
service connection for pityriasis.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The opinions given by Dr. "M." neither referred to 
specific medical records concerning the veteran's skin 
disorders, nor explained the underlying reasons and bases for 
the conclusions; moreover, the opinions did not specify the 
degree of likelihood that the veteran's current skin 
disorders are related to his military service.

3.  The March 2004 VA examiner reviewed all of the veteran's 
relevant medical records and explained why, based on his 
examination of the veteran, he concluded that the veteran's 
current skin disorders were not related to his military 
service and his preexisting skin disorder was not aggravated 
by service.


CONCLUSION OF LAW

Pityriasis rosea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's April 2001 claims.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his December 1999 petition to reopen.  But the VCAA 
applies to claims filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the RO had yet to issue 
multiple supplemental statements of the case (SSOCs), and the 
Board had not yet issued its October 2003 decision reopening 
and remand the claim.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC 
LEXIS at *31 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).  Moreover, the VCAA applies equally to 
petitions to reopen - such as the one filed by the veteran 
in this case - as it does to original claims.  Id. at 117.

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's March 2000 rating decision 
took place prior to enactment of the VCAA, and, therefore, 
prior to any VCAA notification.  But according to Pelegrini 
II, as interpreted by GC, the fact that the RO did not 
provide VCAA notification in these circumstances (nor could 
it have, as the VCAA had not yet been enacted) was not error.  
Although the RO did not provide VCAA notification prior to 
its rating decision, it did so in a July 2001 letter to the 
veteran, and the Appeals Management Center (AMC) provided 
additional VCAA notification in its post-remand February 2004 
letter to the veteran.  VA thus complied with the VCAA 
notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's July 2001 
letter explained the application of the VCAA to the veteran's 
service connection claim.  The RO also told the veteran about 
the information still needed to establish this claim and 
explained the respective responsibilities of the RO and the 
veteran in obtaining evidence in support of it.  In addition, 
the RO also asked the veteran to "tell us about any 
additional information or evidence that you want us to try to 
get for you," and "send us the evidence we need as soon as 
possible."  Moreover, the AMC sent a February 2004 VCAA 
letter to the veteran following the Board's October 2003 
remand, explaining that VA was responsible for obtaining 
relevant records from any Federal agency and that it would 
make reasonable efforts on the veteran's behalf to obtain 
relevant records not held by a Federal agency.  The February 
2004 VCAA letter concluded: "If there is any other evidence 
of information that you think will support your claim, please 
let us know."  In addition, the AMC's May 2004 SSOC included 
the text of 38 C.F.R. § 3.159 (2003).  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Thus, VA complied with the VCAA notice content requirements, 
as it provided the information specified by Charles and 
Quartuccio and indicated to the veteran that he should 
provide any evidence in his possession pertaining to his 
claims.

In addition, the veteran's service medical records (SMRs) are 
on file, and his VA treatment records have been associated 
with the claims file.  The veteran has provided 
authorizations, and private medical records were obtained.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
was accorded two VA examinations.  He was also advised what 
evidence VA had requested, and notified of the evidence that 
had been received.  There is no indication that any pertinent 
evidence was not received.  The RO thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Entitlement to Service Connection for Pityriasis Rosea

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2003).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

On his February 1976 report of medical history for entrance 
into service, the veteran reported that he had or once had 
skin diseases.  The February 1976 entrance examination report 
noted that the veteran had a slight skin rash.  A March 1976 
dermatology consultation noted that the veteran developed 
asymptomatic skin lesions two months previously, which still 
persisted.  Oval indurated skin lesions were noted on the 
veteran's chest, mid back, and perhaps, one or two on the 
scalp.  The impression was secondary lues versus resolving 
pityriasis rosea versus lichen planus.  The examiner stated 
that the condition was not absolutely disqualifying but that 
the veteran should not be accepted until the condition was 
diagnosed and had cleared.  A May 1976 notation diagnosed 
pityriasis rosea and indicated that it was not considered 
disqualifying for entrance into service.  The lesions were 
not pruritic and were not spreading.  A subsequent biopsy 
report revealed a nonspecific process that was consistent 
with either pityriasis rosea or lichen planus.

In August 1976, the veteran appeared before a Medical Board 
and one of the final diagnoses was pityriasis rosea that did 
not exist prior to enlistment (DNEPTE).  In September 1976, 
the veteran presented with lesions over the trunk.  
The examiner noted that the veteran had been treated for 
pityriasis rosea since March 1976 and that the lesions had 
not cleared.  In November 1976, the veteran received orders 
to proceed home pending final disposition of Physical 
Evaluation Board proceedings, and was subsequently 
discharged.

The April 2002 and March 2004 VA examinations, October 2000 
VA outpatient treatment (VAOPT) records and August 2001 and 
November 2002 letters of Dr. "M." diagnose the veteran with 
various skin disorders - including atopy, 
scalp folliculitis, acne keloidalis, and eczema of the right 
calf.  Thus, there is evidence of pityriasis rosea and other 
skin disorders prior to and in service and current skin 
disorders.  The only questions remaining are whether there is 
a nexus between the in-service and current skin disorders, or 
whether the preexisting skin disorders were aggravated by 
military service beyond their natural progression.

In his August 2001 letter, Dr. M. stated that he was treating 
the veteran for atopy and scalp folliculitis and that, "I 
cannot say with certainty that this condition is not caused 
from [the veteran's] service in the military."  In his 
November 2002 letter, Dr. M. stated that he had been treating 
the veteran since 1989 for scalp folliculitis, and, "I 
cannot rule out a connection between [the veteran's] skin 
condition and his military service."  

The April 2002 VA physician examined the back of the 
veteran's neck and noted that he had typical folliculitis 
findings with scarring.  An examination of the arms and legs 
revealed somewhat annular hyperpigmented scars, which the 
examiner thought could be related to a staph infection.  The 
examiner concluded:  "Etiology for these are uncertain.  One 
would wonder about an infectious etiology.  Based on the 
review that I had of his chart, I do not see exposures to 
unusual chemicals.  Really I am not able to find reference to 
this type of rash on my review.  Thus, I cannot state whether 
[it] is related to his military service or not."

At the March 2004 VA examination, the evaluating physician 
first described his review of the veteran's medical records, 
including service medical records (SMRs).  On objective 
clinical examination, the physician noted deep acne nuchae 
keloidalis of the occiput covering about 20 percent of the 
veteran's head.  His face, back, chest, abdomen, and upper 
extremities were clear.  There was slight perrifollicular 
erythema involving 30 percent of his neck.  He also had some 
slight crural hyperpigmentation, which the examiner stated 
was not truly a rash.  There was some scaling on the right 
calf.  The examiner described the scarring in detail, 
and took color photographs of it.  The diagnoses were acne 
keloidalis nuchae, mild pseudofolliculitis barbae of the 
anterior neck, and eczema of the right calf.

In response to the questions posed by the Board in its 
remand, the examiner stated:  "It is not at least as likely 
as not that any current skin disorder was present in 
service."  The examiner also noted the veteran's skin 
disorder that existed prior to service, and stated that "it 
is not at least as likely as not that the skin disorder 
increased in severity during the veteran's military 
service."  In addition, the examiner stated, as to "[t]he 
veteran's currently existing skin disorders which are listed 
above, in my opinion, it is not at least as likely [as] not 
that these skin disorders are etiologically related to the 
veteran's military service."

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and that there must be plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, 12 Vet. 
App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  
Here, there are.

Concerning the probative value of medical evidence, a 
diagnosis or opinion by a health care professional is not 
conclusive and is not entitled to absolute deference.  Thus, 
the Court has provided guidance for weighing medical 
evidence.  For instance, the Court has held that a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  In addition, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally in this 
regard, a medical opinion based on an inaccurate factual 
premise is not probative.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).

In this case, the opinions expressed in Dr. M.'s letters are 
insufficient to show the necessary nexus to establish service 
connection for two reasons.  First, Dr. M. neither cited any 
medical evidence in support of his conclusion, nor explained 
the reasoning by which he reached his conclusion.  Second, 
Dr. M. stated only that he "could not rule out" a 
connection between the veteran's current skin disorder and 
his military service, and that he could not "say with 
certainty" that the veteran's skin disorder was not caused 
by his military service.  So in both statements, Dr. M. did 
not say anything affirmatively concluding that it was at 
least as likely as not that the veteran's current skin 
disorder was related to his service in the military.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003) (where there is an approximate balance of positive and 
negative evidence, a reasonable doubt exists and will be 
resolved in favor of the veteran).  Rather, Dr. M. merely 
indicated that he could not be certain there was no nexus 
between the skin disorder and military service - which, at 
best, is an ambiguous very equivocal phrasing that does not 
reflect the degree of likelihood that such a nexus in fact 
exist.  And while an accurate determination of etiology is 
not a condition precedent to granting service connection, nor 
is "definite etiology" or "obvious etiology," a doctor's 
opinion, as here, phrased in terms tantamount to "may or may 
not" is an insufficient basis for an award of service 
connection.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).

In contrast, the March 2004 VA examiner conducted a thorough 
evaluation of the veteran and explained why his findings on 
the examination and his review of the veteran's medical 
records, including SMRs, led to the conclusion that it was 
not at least as likely as not that the veteran's current skin 
disorders were related to his military service or that his 
preexisting skin disorder was aggravated by service beyond 
its natural progression.

In these circumstances, the Board accepts the conclusions of 
the March 2004 VA examiner.  To the extent that Dr. M.'s 
statements conflict with these conclusions, the Board rejects 
them as being conclusory and unsupported by medical evidence.  
Consequently, the preponderance of the evidence is against 
the veteran's claim, and the benefit of the doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  The claim therefore must be denied.


ORDER

The claim for service connection for pityriasis rosea is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



